Citation Nr: 0830162	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
traumatic synovitis of the right knee. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California that denied the benefit sought on 
appeal.  (The veteran has since relocated to the jurisdiction 
of the RO in Albuquerque, New Mexico.)  The veteran, who had 
active service from July 1940 to August 1941, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 

In a statement dated in May 2007, the veteran's 
representative raised a claim of whether there was clear and 
unmistakable error in a December 1946 rating decision that 
denied service connection for traumatic synovitis of the 
right knee.  However, this matter is not currently before the 
Board because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate action. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that in a statement dated in April 
2008 the veteran reported that he has been receiving Social 
Security Administration (SSA) benefits since age 55 due to 
his right knee.  The VA has a duty to assist a veteran in 
obtaining evidence necessary to substantiate the veteran's 
claim, including assistance in obtaining records from a 
federal department or agency.  38 U.S.C.A. § 5103A.  The 
possibility that the SSA records could contain relevant 
evidence, including medical opinions as to the etiology of 
the appellant's disability, cannot be foreclosed absent a 
review of those records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998) (stating that VA is required to obtain evidence, 
including decisions from the SSA, and to give that evidence 
appropriate weight and consideration).  Consequently, the SSA 
records must be obtained prior to further appellate review. 

In addition, the veteran has not been notified of the 
substance of the VCAA in connection with his claim as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the veteran has not been provided notice 
regarding disability ratings and effective dates for 
disabilities as mandated by the Court.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 488 (2006).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
this case is REMANDED for the following actions: 

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the cases of Dingess v. Nicholson, 19 
Vet. App. 473, 488 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006) in 
connection with his current claim.  

2.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any SSA decision awarding or denying 
disability benefits for the veteran, 
copies of all medical records upon which 
any such SSA disability benefit award or 
denial was based, and a copy of any 
medical records associated with any 
subsequent disability determinations by 
the SSA for the veteran.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

